              Case 1:19-cv-04466-LMM Document 15 Filed 10/21/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

TAKIA WALTON; DANYLLE                          )
MCHARDY; GEORGE DE LA PAZ JR.;                 )
KEVIN JACOBS and FEIONA DUPREE,                )
Individually, and on behalf of all others      )
similarly situated,                            )      CIVIL ACTION FILE NO.
                                               )      1:19-CV-4466-LMM
         Plaintiffs,                           )
                                               )
v.                                             )
                                               )
PUBLIX SUPERMARKETS, INC,                      )
                                               )
         Defendants.                           )

                   NOTICE OF SUPPLEMENTAL INFORMATION

         Defendant Publix Supermarkets, Inc., files this Notice of Supplemental

Information to highlight new factual developments that support its Amended Motion

to Strike, Deny Without Prejudice, Or Stay. Doc. 11. This Notice contains no new

legal argumentation.

         One week after filing their complaint, and just one day after amending it,

Plaintiffs moved for conditional certification of a proposed collective in this Fair

Labor Standards Act case. Doc. 9. Five days after that, Publix moved to strike or

deny Plaintiffs’ premature motion for conditional certification, or, in the alternative,

stay Publix’s deadline to respond until 14 days after this Court rules on Publix’s


59793939v.1
              Case 1:19-cv-04466-LMM Document 15 Filed 10/21/19 Page 2 of 4




motion to strike or deny. Doc. 11. Two days later, Plaintiffs filed another motion,

this time seeking to toll the limitations period for putative collective members. Doc.

14.

         Plaintiffs’ tolling motion reiterates and reinforces the reasons why Publix

moved to strike or stay.

         First, the tolling motion adds yet another new collective definition (at least

the third different definition by Publix’s count). As noted in Publix’s motion to

strike, these varying definitions create chaos by raising the spectre of a certified

collective that includes people over whom this Court lacks personal jurisdiction.

The new class definition contained in Plaintiffs’ tolling motion means that Plaintiffs

seek tolling for members of and FLSA collective that is defined neither in their

pending, premature conditional certification motion nor in the operative complaint.

         Second, the tolling motion, like Plaintiffs’ conditional certification motion,

pairs with Publix’s waiver-extended pleadings deadline to create the odd possibility

that this Court could rule on tolling and class certification before Publix has any

obligation to respond to the Amended Complaint. The inefficiencies and oddities of

that situation are outlined in full in Publix’s Amended Motion to Strike and are

compounded by the fact that Publix’s opposition to conditional certification would




                                          -2-
59793939v.1
              Case 1:19-cv-04466-LMM Document 15 Filed 10/21/19 Page 3 of 4




rely in part on the defenses it would assert in response to the operative complaint,

should that complaint survive dismissal at the pleadings stage.

          For the reasons given in its Amended Motion to Strike and because of the

additional information described here, Publix asks this Court to strike or deny

without prejudice Plaintiffs’ premature motion for conditional certification and

motion to toll the statute of limitations, or in the alternative to stay Publix’s deadline

to respond to either motion until 14 days after this Court rules on Publix’s motion to

strike.

Date: October 21, 2019                     Respectfully submitted,

                                           SEYFARTH SHAW LLP

                                           By s/ Brett C. Bartlett
                                              Brett C. Bartlett
                                              Georgia Bar No. 040510
                                              Lennon B. Haas
                                              Georgia Bar No. 158533
                                              SEYFARTH SHAW LLP
                                              1075 Peachtree St. NE, Suite 2500
                                              Atlanta, Georgia 30309-3958
                                              Telephone: (404) 885-1500
                                              bbartlett@seyfarth.com
                                              lhaas@seyfarth.com

                                                COUNSEL    FOR  DEFENDANT
                                                PUBLIX SUPERMARKETS, INC.




                                          -3-
59793939v.1
              Case 1:19-cv-04466-LMM Document 15 Filed 10/21/19 Page 4 of 4




                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

TAKIA WALTON; DANYLLE                            )
MCHARDY; GEORGE DE LA PAZ JR.;                   )
KEVIN JACOBS and FEIONA DUPREE,                  )
Individually, and on behalf of all others        )
similarly situated,                              )     CIVIL ACTION FILE NO.
                                                 )     1:19-CV-4466-LMM
         Plaintiffs,                             )
                                                 )
v.                                               )
                                                 )
PUBLIX SUPERMARKETS, INC,                        )
                                                 )
         Defendants.                             )

                             CERTIFICATE OF SERVICE

         I certify that on October 21, 2019, I electronically filed Defendant’s Notice of

Supplemental Information using the CM/ECF system, which will automatically send

email notification of this filing to all counsel of record.

                                              s/ Brett C. Bartlett
                                              Counsel for Defendant




                                           -4-
59793939v.1
